Citation Nr: 1509770	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  11-16 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a liver disability. 

2.  Entitlement to service connection for a bilateral leg disability.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for cancer.

5.  Entitlement to service connection for thin blood.

6.  Entitlement to service connection for status post bilateral total knee replacement.

7.  Entitlement to service connection for a bilateral eye disability.

8.  Entitlement to service connection for blood clots in the lungs. 



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from November 1956 to November 1958.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  

In May 2012, the Board remanded the matters to the RO for additional development.  In January 2013, the Board granted service connection for tinnitus and denied service connection for a dental disability.  The issues of service connection for disability of the liver, bilateral legs, heart, and eyes, along with the issues of service connection for cancer, thin blood, status post bilateral total knee replacement, and blood clots in the lungs, were remanded for additional development, and were remanded again by the Board in January 2014.  

The Veteran was afforded a hearing before a Decision Review Officer (DRO) at the RO in May 2011.

In December 2014, the Board sent the Veteran a letter asking him to clarify the status of his representation.  In January 2015, the Veteran responded that he will represent himself in this matter.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In January 2014, the case was remanded to include for further development, to include making additional Personal Information Exchange System (PIES) requests for the service treatment records for the period from April 1957 to 1958. 

Although additional PIES requests were made, the March 2014 PIES response states that "IF VET WAS TREATED AND YOU CAN SUPPLY THE NECESSARY INFORMATION, USE M05-V."  Although the VA Adjudication Procedure Manual (Manual), M21-1 MR, lists request Code M05, a request Code "M05-V" is not shown.  Clarification is needed.  

In addition, the May 2014 PIES request and negative response in June 2013 pertain to the periods ""04/01/1957", "06/30/1957"," and ""07/01/1957", "09/01/1957"."  As noted in the January 2013 remand, it appears that the hospitalization at issue occurred between 1957 and the first half of 1958.  The record does not reflect requests were made for the period from October 1957 to December 1957, or for the relevant period in 1958.  The Board errs as a matter of law when it fails to ensure compliance with remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Document the location containing Code "M05-V" in the Manual.  

2.  Make additional PIES requests for the service treatment records for the period October to December 1957 and for the relevant period in 1958.  

3.  Finally, readjudicate the claims.  If the benefits sought on appeal are denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

